Title: To Thomas Jefferson from John Harvie, 3 August 1790
From: Harvie, John
To: Jefferson, Thomas



Sir
Richmond August the 3rd. 1790

Your very Acceptable Letter of July 25th. is this moment handed to me, when I am about setting out to join my wife and Daughters who are on a Visit to her father. The prospect of a renewed Correspondance with you is so flattering to me, that I must do myself the pleasure of thus Acknowledgeing that it will at all times Contribute greatly to my Satisfaction.—I am pleased to find that Mr. Austin’s Manufactory meets with your Countenance, as I think it certainly Merits some Encouragement from Government.—The Assumption under any Modification will I fear be Considered as a Bitter pill in this State, the publick Voice being against it, Arguments of Accomodation will have but little Avail, and the Circumstance of the persevereing States withholding their Concurrence to funding the Acknowledged part of the Continental Debt, unless this favorite Scheme makes a part of the System Carry with it a Legislative temper that forebodes jealousy which some other Untoward proposition may kindle into a dissension dangerous to the Union. If the Measure is Adopted the friends to the Government must soften it to the people as far as truth and Reason will justify.
It gives me pleasure to hear that you propose during the Recess of Congress to Visit Virginia. I hope Richmond will enjoy some part of your time where all your friends in this City will be happy to see you, and none more so than him who had the Honour of your patronage in the Early part of his Life, and who at all times since has felt with Gratitude the Advantages it was of to him, with these Sensations give me leave to Subscribe myself Dr Sir Yr Most Oblidged & Obt. Svt.,

Jno. Harvie

